Citation Nr: 1122332	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  08-11 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  

2.  Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a left shoulder disorder.  

3.  Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a cervical spine disorder.  

4.  Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a thoracolumbar spine disorder.  

5.  Entitlement to an initial higher rating for a left shoulder disorder.

6.  Entitlement to an initial higher rating for a cervical spine disorder.

7.  Entitlement to an initial higher rating for a thoracolumbar spine disorder.

8.  Entitlement to separate ratings for the thoracic and lumbar manifestations of the thoracolumbar spine disorder.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and April 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The issues of entitlement to initial higher ratings for left shoulder, cervical spine, and thoracolumbar spine disorders, separate ratings for the thoracic and lumbar spine disorders, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.




FINDINGS OF FACT

1.  The preponderance of the evidence does not show that the Veteran has a currently diagnosed psychiatric disorder that is related to any service-connected disabilities or to any other aspect of his active service.

2.  The Veteran's initial claims for service connection for left shoulder, cervical spine, and thoracolumbar disorders were received at the RO in February 1986.  Those claims were denied in a May 1986 RO rating decision, which the Veteran did not appeal.

3.  In decisions issued in December 1988 and February 1994, the Board declined to reopen the Veteran's previously denied claims.  The Board's February 1994 decision was upheld by a March 1994 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims.

4.  The Veteran's most recent application to reopen his left shoulder, cervical spine, and thoracolumbar claims was received at the RO on June 3, 1998, more than one year after his separation from service.  Service connection subsequently was granted, effective that date.

5.  The record is negative for any informal or formal claims, or written intent to file claims for service connection for left shoulder, cervical spine, and thoracolumbar spine disorders dated after the Board's final February 1994 decision, declining to reopen those claims, and prior to the Veteran's June 3, 1998, application to reopen those claims. 

6.  The Veteran has not alleged that any of the prior decisions, which denied and declined to reopen his service connection claims, were clearly and unmistakably erroneous.   




CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The February 1994 Board decision that denied the Veteran's claims for service connection for left shoulder, cervical spine, and thoracolumbar spine disorders is now final.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. §§ 3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103.

3.  The criteria for an effective date earlier than June 3, 1998, for the award of service connection for left shoulder, cervical spine, and thoracolumbar spine disorders have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including psychoses, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, to qualify for that presumption, a Veteran must serve continuously for 90 days or more during a period of war, or during peacetime after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Here, the Veteran only had one month and one day of active duty and, thus, the presumptive regulations are inapplicable.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 309 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310 (2010).

Here, the Veteran contends that he is entitled to compensation for depression that arose from the pain associated with his service-connected left shoulder, cervical spine, and lumbar spine disorders.  The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Additionally, the Board is required to construe a claim for service connection for one psychiatric disorder as encompassing claims for service connection for all psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board will now consider whether service connection for depression or any other psychiatric disorder is warranted on a direct basis or as secondary to his service-connected disabilities.

The Veteran's service medical records are negative for any complaints or clinical findings of psychiatric problems.  Accordingly, the Board finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b) (2010).  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's service connection claim.  38 C.F.R. § 3.303(b) (2010).

The first clinical evidence pertaining to the Veteran's claim is a report of a VA psychiatric examination conducted in August 2007.  At that time, the Veteran complained of depression and related mental health problems associated with his service-connected orthopedic disorders.  However, he denied any history of psychiatric treatment.  Nor did he report any marked sadness, irritability, angry outbursts, suicidal ideation, panic attacks, hallucinations, or nervousness.  While the Veteran reported a history of concentration and sleep difficulties, he did not expressly relate those problems to his service-connected disabilities.  On the contrary, he acknowledged that his sleep problems were primarily attributable to the noise in his neighborhood.

On mental status examination, the Veteran was found to have poor eye contact, disheveled clothing, and a "somewhat odd," emotionally restricted affect.  However, he did not exhibit any signs of psychosis.  Nor did he display any other psychiatric or cognitive abnormalities.  

Based on the results of the examination and a review of the claims folder, the VA examiner determined that the Veteran did not meet the criteria for any psychiatric disorder under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The examiner then assigned the Veteran a Global Assessment and Functioning score of 70, indicating minimal social and occupational impairment as a result of his reported psychiatric symptoms.

The record thereafter shows that the Veteran has continued to complain of psychiatric problems attributable to his service-connected orthopedic disorders.  However, no private or VA medical provider has diagnosed the Veteran with any psychiatric disorder.  Nor has any provider attributed the Veteran's mental health complaints to his service-connected disabilities or to any other aspect of his military service.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board assigns great probative value to the August 2007 VA examiner's opinion, indicating that the Veteran does not have a current psychiatric disorder.  The VA examiner's determinations were based on a thorough and detailed examination of the Veteran and were undertaken directly to address the issue on appeal.  In addition, that VA examiner predicated the findings on a review of the entire claims folder, which further bolsters the probative weight of those findings.  38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  Moreover, that examiner's opinion is consistent with the Veteran's in-service and post-service medical history, which is negative for any diagnoses or treatment for psychiatric disorders.  Further, there are no contrary medical opinions of record.

The Board finds that the evidence of record does not show that the Veteran is currently diagnosed with depression or any other psychiatric disorder.  The August 2007 VA examiner expressly determined that the Veteran did not meet the DSM-IV criteria for a psychiatric disorder, and the Board has afforded that examiner's opinion great probative weight.  In the absence of any current psychiatric disorder, the Veteran's current claim for service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board recognizes that the Veteran himself has repeatedly complained of mental health symptoms, which he has attributed to his service-connected left shoulder, cervical spine, and thoracolumbar spine disorders.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability.  Without a pathology to which such symptoms can be attributed, there is no basis upon which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Even if the weight of the competent evidence showed that the Veteran had a current psychiatric disorder, service connection would still not be warranted absent evidence that such a disability was at least as likely as not service-related.  38 U.S.C.A. §§ 1110, 1131 (West 2002), 38 C.F.R. § 3.303 (2010).  That has not been shown here.  Neither the July 2007 VA examiner nor any other medical provider has indicated that the Veteran's reported mental health symptoms were caused or aggravated by his service-connected disabilities or any other aspect of his military service.  Accordingly, the Board finds that the competent evidence of record does not support a grant of service connection on either a secondary or direct basis.  

The Veteran's brief period of active service does not entitle him to service connection on a presumption basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Even if did, however, the competent evidence would not support a grant of service connection as the record is devoid of any complaints, diagnoses, or clinical findings of psychoses within a year of the Veteran's discharge. 
 
In addition, the Board considers it significant that the Veteran denied any history of psychiatric treatment in service or for several decades thereafter.  He told the August 2007 VA examiner that he had never sought treatment for any mental health symptoms.  The lengthy period without evidence of complaints or treatment for such symptoms weighs heavily against his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board is sympathetic to the Veteran's contentions that he suffers from depression, which he attributes to his left shoulder, cervical spine, and thoracolumbar spine disorders or is otherwise related to his military service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges that the Veteran is competent to give evidence about mental health symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

For the foregoing reasons, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than June 3, 1998, for the awards of service connection for his left shoulder, cervical spine, and thoracolumbar spine disorders.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement to a benefit or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2009); Norris v. West, 12 Vet. App. 413 (1999).

The Veteran's left shoulder, cervical spine, and thoracolumbar spine claims have a complex procedural history.  The record shows that the Veteran filed initial service connection claims for those disorders in February 1986.  His claims were denied in a May 1986 RO rating decision, which became final because he did not perfect a timely appeal.  38 U.S.C.A. § 7105(c) (West 2002) (formerly 38 U.S.C.A. § 4005); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

Beginning in September 1987, the Veteran made multiple attempts to reopen his service connection claims.  However, the RO declined to reopen those claims in September 1987 and April 1990 rating actions, which were upheld by the Board in decisions issued in December 1988 and February 1994.  Although the Veteran appealed the February 1994 Board decision to the United States Court of Appeals for Veterans Claims, that denial was upheld in a March 1995 Memorandum Decision and, thus, is a final determination with respect to the claims.  38 U.S.C.A. § 7104 (West 2002).  

The record thereafter shows that the Veteran submitted an additional application to reopen his left shoulder, cervical spine, and thoracolumbar spine claims, which was received at the RO on June 3, 1998.  Once again, the RO and Board declined to reopen the Veteran's claims in decisions issued in June 1998 and March 2000.  However, the Board, acting pursuant to an October 2003 Joint Motion for Remand, subsequently issued an July 2004 decision, which reopened the Veteran's claims and remanded them for additional development.  Once that development was complete, the Board issued a May 2006 decision granting the benefits sought on appeal.  That decision was implemented in an August 2006 rating decision, which awarded service connection effective June 3, 1998, the date that the Veteran's application to reopen his claims was received at the RO.

Under VA's governing laws and regulations, the proper effective date for an award based upon a claim to reopen can be no earlier than the date on which the claim was received.  38 C.F.R. § 3.400(q)(2) (2010).  Where, as here, the grant of service connection is based on a claim to reopen, only revision based upon clear and unmistakable error may result in the assignment of an earlier effective date for the appellant's award.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  

The Veteran has not alleged, and the record does not otherwise show, that the RO's initial denial of his service connection claims, or any of the subsequent RO and Board decisions declining to reopen those claims, was clearly and unmistakably erroneous.  Johnston v. Nicholson, 421 F.3d 1285 (Fed. Cir. 2005); Canady v. Nicholson, 20 Vet. App. 393 (2006).  The Board observes that assertions of clear and unmistakable error with respect to prior rating decisions must be stated with specificity.  38 C.F.R. § 3.105(a) (2010); Simmons v. Principi, 17 Vet. App. 104 (2003).

In light of the foregoing, the Board has no grounds to revisit the prior decisions that denied and declined to reopen the Veteran's claims for service connection for his left shoulder, cervical spine, and thoracolumbar spine disorders.  Accordingly, the Board finds that the proper effective date for the grant of service connection is June 3, 1998, the date of receipt of the Veteran's most recent, and successful, application to reopen his previously denied claims.  38 C.F.R. § 3.400(q) (2010).  

As the preponderance of the evidence is against the Veteran's claims for earlier effective dates of service connection, those claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's claims for earlier effective dates for the grant of service connection for his left shoulder, cervical spine, and thoracolumbar spine disorders, the Board observes that those claims arose from his December 2006 notice of disagreement with the date assigned following the grant of service connection by an August RO rating decision.  Once service connection is granted the Veteran's claims are substantiated; additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that VA satisfied its duties to notify the Veteran with respect to those claims.

As to the Veteran's acquired psychiatric claim, VA sent correspondence in July 2007, a rating decision in April 2008, a statement of the case in September 2009, and a supplemental statement of the case in May 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the July 2010 supplemental statement of the case.

As to VA's duty to assist, the record shows that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained with respect to his earlier effective date and service connection claims.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained a VA medical examination in support of the Veteran's service connection claim and afforded him the opportunity to testify at a Board hearing, which he voluntarily declined.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

ORDER

Service connection for an acquired psychiatric disorder is denied.

Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a left shoulder disorder is denied.

Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a cervical spine disorder is denied.

Entitlement to an effective date earlier than June 3, 1998, for the grant of service connection for a thoracolumbar spine disorder is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to the disposition of the Veteran's claims for initial increased ratings for his service-connected disabilities, separate compensable ratings for thoracic and lumbar spine disorders, and a TDIU.

The record is unclear with respect to the rating currently assigned for the Veteran's cervical spine disorder.  In a February 2008 rating decision, the RO appears to have continued the Veteran's 10 percent cervical spine rating for the period prior to August 16, 2007, and assigned a 20 percent rating effective August 16, 2007.  However, in subsequent supplemental statements of the cases issued in September 2009 and in May and July 2010, the RO indicated that the Veteran was still in receipt of a 10 percent rating for his cervical spine disorder.  In light of the resulting ambiguity, the Board finds that the Veteran's cervical spine claim must be remanded in order to clarify the ratings assigned for that service-connected disability.  

A remand is also warranted in order to afford the Veteran new VA examinations with respect to his left shoulder, cervical spine, and thoracolumbar spine disorders.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

In this case, the Veteran's most recent VA examination was performed in December 2009.  At that time, he complained of intermittent, throbbing pain in his left shoulder.  He also reported chronic, throbbing cervical spine pain, which radiated down his left arm, and constant, shooting, lower back pain, which did not radiate.  The Veteran further stated that he experienced painful flare-ups that occurred on a daily basis in his cervical spine and on a monthly basis in his left shoulder and thoracolumbar spine.  He added that those flare-ups had no known precipitating factors and were alleviated through rest, medication, and the application of a heating pad.  Although the Veteran denied any bladder, bowel, or erectile dysfunction associated with his left shoulder, cervical spine, and thoracolumbar spine disorders, he maintained that those service-connected disabilities were productive of intermittent numbness and tingling in his upper and lower extremities.  

Additionally, the Veteran indicated that his low back symptoms prevented him from walking more than a quarter mile and standing for more than 30 minutes.  However, he denied any use of canes or other orthotic devices as a result of his left shoulder, cervical spine, or thoracolumbar spine disorders.  Nor did he report any difficulties in performing daily living activities as a result of those service-connected disabilities.  Nevertheless, the Veteran emphasized that those disabilities had effectively precluded him from working since 2000.  The Veteran noted that he had last been employed as a delivery driver, but had had to stop working because his service-connected symptoms prevented him from performing his duties, which included lifting heavy objects and operating a motor vehicle for more than an hour at a time.  The Veteran did not state whether any of his service-connected disabilities had resulted in any recent periods of hospitalization.

On clinical examination, the Veteran displayed a normal gait and was able to ambulate without weakness.  He did not demonstrate any problems standing on one leg, squatting, or heel and toe walking.  Nor did he exhibit any sensory, reflex, or motor deficits.  However, notwithstanding the Veteran's complaints of numbness and tingling in his extremities, advanced neurological tests, including electromyograph (EMG) and nerve conduction velocity studies, were not administered.  

Range of motion testing revealed limited flexion, extension, lateral rotation, and bending in the Veteran's left shoulder, cervical spine, and thoracolumbar spine, with pain on the ends of motion.  Additional limitation of motion due to pain was found on repetition with respect to the Veteran's cervical and thoracolumbar spine, but not his left shoulder.  Significantly, in addressing the functional loss provisions, the VA examiner observed that further functional limitation was possible during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the examiner could not opine as to the degree of further functional loss without resorting to speculation.

Based on the results of the examination, the VA examiner diagnosed the Veteran with residuals of a left shoulder injury and degenerative disk disease of the cervical and thoracolumbar spine.  The examiner then opined that, while those service-connected disorders effectively precluded the Veteran from heavy manual labor, he remained capable of light level work.  However, the examiner did not provide a rationale for that opinion.  Nor did the examiner indicate that it was based on a review of the Veteran's entire claims folder.

In an effort to rebut the VA examiner's employability determination, the Veteran submitted SSA records showing that he had been awarded disability compensation due to his service-connected orthopedic disorders and related neurological problems, and a nonservice-connected disability (hypertension).  He also submitted an August 2009 opinion from his private treating physician indicating that the medication prescribed for the Veteran's cervical and lumbar disorders effectively precluded him from working.  As was the case with the VA examiner, however, the private treating physician did not provide a rationale for that opinion or indicate that it was based on a review of the Veteran's pertinent medial history.  

The record thereafter shows that the Veteran has continued to seek VA treatment for left shoulder, cervical spine, and thoracolumbar spine problems.  He has also submitted written statements indicating that his service-connected disabilities are becoming more severe.  

The Board recognizes that the Veteran's December 2009 VA examination is not overly stale.  However, the record shows that the Veteran has received subsequent VA treatment for his service-connected left shoulder, cervical spine, and thoracolumbar spine disorders.  He also has submitted written statements indicating that those service-connected disabilities have worsened and preclude his working.  The Veteran is competent to report symptoms, such as left shoulder, cervical spine, and thoracolumbar spine pain and associated neuropathy, which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, as the clinical and lay evidence suggests there may have been a significant change in the Veteran's service-connected disorders, the Board finds that a new examination is necessary to address the current severity of those conditions.  

Additionally, the Board considers it significant that the December 2009 VA examiner could not determine without resorting to speculation whether the Veteran experienced additional limitation of motion during painful flare-ups.  Such a finding is inherently speculative in nature and thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993)  Where a physician is unable to provide a definite casual connection, the opinion on the issue constitutes what may be characterized as non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993).  Accordingly, the Board finds that, on remand, the Veteran should be afforded a VA examination that specifically addresses whether his reported painful flare-ups are productive of any additional limitation of motion.  Moreover, in light of the aforementioned clinical and lay evidence, the new VA examination should include specific findings regarding any other functional limitations related to the Veteran's service-connected disabilities.  That new VA examination should also include EMG or nerve conduction velocity studies, which were not performed at the time of his December 2009 VA examination.  Furthermore, the new VA examination should expressly consider the Veteran's left shoulder, cervical spine, and thoracolumbar spine disorders in the context of their history and, thus, include a review of all pertinent evidence in his claims folder.  38 C.F.R. §  4.1 (2010).  

Next, the Board observes that, in a December 2006 written statement, the Veteran, through his attorney, asserted that he should be awarded separate compensable ratings for his thoracic and lumbar spine disorders.  The Board notes that separate ratings are not warranted under the current diagnostic criteria that govern the spine.  Under VA's General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome, the thoracic and lumbar segments of the spine are effectively rated as one disability.  68 Fed. Reg. 51,454 (Aug. 27, 2003) (as codified in relevant part at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).  However, the diagnostic criteria in effect prior to September 26, 2003, did allow separate ratings based on limitation of motion, or demonstrable deformity of a vertebral body from fracture, of the dorsal (thoracic) and lumbar segments of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2002).

In this case, the Veteran did not specifically request separate ratings until after the new schedular criteria took effect.  Nevertheless, his claim for service connection for a thoracolumbar spine disorder was received in June 1998, prior to the regulation change.  Moreover, his request for separate ratings coincided with his notice of disagreement challenging his initially assigned thoracolumbar spine rating.  Therefore, the Board finds that the Veteran is entitled to consideration under both the new and old rating codes.  Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies from the effective date of the change, absent congressional intent to the contrary).  Accordingly, VA must now consider whether separate ratings are warranted for the Veteran's thoracic and lumbar manifestations under the diagnostic criteria in effect prior to September 26, 2003.

While cognizant that the RO developed the Veteran's claim for separate ratings as an issue distinct from his initial increased rating claim for a thoracolumbar disorder, the Board finds that those claims are inextricably intertwined.  The outcome of the Veteran's thoracolumbar claim stands to directly impact his individual levels of compensation for limitation of motion in his thoracic and lumbar spine segments, should separate ratings be warranted for those manifestations.  The appropriate remedy where a pending claim is inextricably intertwined with another claim is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the Board finds it necessary to remand the Veteran's claim for separate ratings pending readjudication of his initial increased rating claim as those claims must be adjudicated simultaneously.  

Moreover, in view of the Veteran's above contentions, the Board finds that he should be afforded a VA examination that addresses both the old and new VA spine regulations and expressly considers whether his thoracolumbar disorder is characterized by separate and distinct thoracic and lumbar spine manifestations, based on limitation of motion or demonstrable deformity of a vertebral body from fracture.  The Board emphasizes that the Veteran may not be assigned separate ratings for overlapping manifestations as doing so would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2010); Esteban v. Brown, 6 Vet. App. 259 (1994).

Next, with respect to the Veteran's TDIU claim, the Board notes that total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010).  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2010).

The Board does not have the authority to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1995).  Similarly, the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because VA's governing regulations require that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The record is unclear as to whether the Veteran is currently in receipt of a 10 or 20 percent rating for his cervical spine disorder.  Nevertheless, because he is currently assigned 10 percent ratings for his left shoulder and lumbar spine disorders and has no other service-connected disabilities, it does not appear that he meets the percentage criteria for a consideration for a TDIU rating.  38 C.F.R. § 4.16(a) (2010).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  Moreover, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claim for higher ratings for left shoulder, cervical spine, and thoracolumbar spine disabilities as the outcome of those pending claims may have bearing on whether the criteria of 38 C.F.R. § 4.16(a) are met.  Accordingly, consideration of the Veteran's TDIU claim must be deferred until the RO readjudicates his pending claims for increased ratings for his individual service-connected disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also finds that an additional VA examination and opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  While cognizant of the December 2009 VA examiner's finding that the Veteran's service-connected disabilities do not preclude all forms of employment, the Board considers it significant that this examiner did not provide a rationale for the opinion or indicate that it was based on a review of the claims folder.  Sklar v. Brown, 5 Vet. App. 140 (1993); 38 C.F.R. § 4.1 (2010) (to ensure a thorough examination and evaluation, the Veteran's disability must be viewed in relation to its history).  Accordingly, the Board finds that the VA examiner's opinion, standing alone, is insufficient to adjudicate the merits of the Veteran's TDIU claim.

Additionally, the Board acknowledges the favorable opinion of the private treating physician, indicating that the Veteran's service-connected disorders do render him unemployable.  As with the VA examiner, the private physician did not provide a rationale for that opinion or indicate that it was based on a review of the claims folder.  The Board recognizes that claims folder review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for private medical opinions, and a private medical opinion may not be discounted solely because the opining clinician did not conduct such a review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Nevertheless, that the private physician's opinion preceded and, thus, did not consider the VA examiner's countervailing findings with respect to the Veteran's employability.  Accordingly, the Board finds that private physician's opinion is inadequate for rating purposes and may not serve as a stand-alone basis for granting the Veteran's TDIU claim.

Nor may the Veteran's claim be granted solely on the basis of his SSA records.  The Board is cognizant that the SSA has determined that the Veteran's service-connected orthopedic disorders interfere with his ability to work.  However, that agency has also attributed his unemployability to a disability (hypertension) for which he is not service connected.  In any event, while the SSA's favorable opinion constitutes probative evidence with respect to the Veteran's TDIU claim, that determination is not dispositive or altogether binding on VA since the agencies have different disability requirements.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

In light of the foregoing, the Board finds that an additional VA examination and opinion is necessary to reconcile the conflicting determinations of the prior VA examiner, private treating provider, and SSA, with respect to the impact of the Veteran's service-connected disabilities on his ability to obtain and maintain gainful employment.  The RO should then readjudicate the Veteran's TDIU claim and, in so doing, consider whether referral for an extraschedular consideration is warranted if the criteria of 38 C.F.R. § 4.16(a) have not yet been met.

Finally, it appears that VA records may be outstanding.  The record reflects that, as of July 2010, the Veteran was receiving periodic VA outpatient treatment for his left shoulder, cervical spine, and thoracolumbar spine disorders.  However, no VA medical records dated since that time have yet been requested.  For this reason, and because the Veteran's claims are being remanded for additional development on other grounds, the Board finds that, on remand, all additional VA medical records dated since July 2010 should be obtained. 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims folder all records from the VA Medical Center in Jackson, Mississippi, dated after July 2010. 

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder, cervical spine, and thoracolumbar spine disabilities and ascertain the impact of those disabilities on his unemployability.  The claims folder must be reviewed by the examiner, and the examination report must note that the claims folder was reviewed.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the December 2009 VA examiner's assessments of the left shoulder, cervical spine, and thoracolumbar spine disorders and finding that those disabilities do not preclude sedentary employment; the countervailing opinion of the August 2009 private physician with respect to the Veteran's unemployability; and the SSA records showing that he was awarded disability compensation due to a combination of service-connected and non-service connected disabilities.  The examiner should also consider the Veteran's assertions that his left shoulder, cervical spine, and thoracolumbar spine disabilities collectively prevent him from working and that those disorders have all worsened since his most recent VA examination.  Additionally, the VA examiner should consider the Veteran's VA medical records showing treatment for his service-connected orthopedic disabilities subsequent to his last examination.  The VA examiner's opinion should specifically address the following:

a)  Set forth all current complaints, findings, and diagnoses pertaining to the Veteran's left shoulder, cervical spine, and thoracolumbar spine disabilities. 

b)  Distinguish whether the Veteran's left shoulder disability affects his major or minor extremities by indicating whether he is right- or left-handed.

c)  In addressing the relevant diagnostic criteria in effect prior to September 23, 2003, state whether any limitation of motion found with respect to the Veteran's cervical, thoracic, and lumbar spine segments is mild, moderate, or severe in nature.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5290, 5292, 5293, 5295 (2002).  

d)  Specify whether there are separate and distinct manifestations, based on limitation of motion or demonstrable deformity of a vertebral body from fracture, associated with the thoracic and lumbar spine segments of the Veteran's thoracolumbar spine disorder.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5291, 5292 (2002).

e)  Provide complete range-of-motion and repetitive motion findings with respect to the Veteran's left shoulder, cervical spine, and thoracolumbar spine.  All ranges of motion should be expressed in degrees.

f)  State whether there is any favorable or unfavorable ankylosis, or instability, involving the Veteran's left shoulder, cervical spine, or thoracolumbar spine.  

g)  For each of the Veteran's service-connected left shoulder, cervical spine, and thoracolumbar spine disorders, describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

h)  State whether any of the Veteran's service-connected disorders is manifested by any painful flare-ups, and, if so, the frequency and duration of such flare-ups.  

i)  Specify whether any flare-ups with respect to the left shoulder, cervical spine, or thoracolumbar spine are accompanied by any additional limitation of motion.  Any determination should be portrayed in terms of the degree of additional range of motion loss. 

j)  State whether any left shoulder, cervical spine, or thoracolumbar spine disorder is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as  complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, and severe.  With those categories in mind, classify any low back disability neurological pathology, distinguishing among the categories and using the results of all pertinent testing of record.  Conduct all necessary sensory, reflex, and motor testing, to specifically include EMG or nerve conduction velocity studies.  Explain, in terms meaningful to a layperson, the base line results of those tests versus the results obtained for the Veteran.  Explain the meaning of any abnormal results obtained.  

k)  Discuss whether the Veteran's service-connected left shoulder, cervical spine, or thoracolumbar spine disorders are productive of any additional functional impairment.  

l)  State what impact, if any, each of the Veteran's service-connected orthopedic disorders has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2010).

m)  State whether the Veteran's service-connected left shoulder, cervical spine, and thoracolumbar spine disorders, either singularly or jointly, but without consideration of any nonservice-connected disabilities and irrespective of his age, render him unable to secure or follow a substantially gainful occupation.

3.  Then, readjudicate the claims remaining on appeal.  In so doing, reconcile the discrepancy that exists between the February 2008 RO rating decision and the September 2009, May 2010, and July 2010 supplemental statements of the case with respect to the disability rating assigned for the Veteran's cervical spine disorder.  Also, in assessing the merits of the Veteran's spine claims, expressly consider the applicable rating criteria in effect prior to September 26, 2003, which contemplated separate ratings for the thoracic and lumbar segments of the spine, and the revised criteria, which effectively rate thoracolumbar manifestations as a single disability.  38 C.F.R. § 4.71a (2002 & 2010).  Additionally, in determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


